Name: Commission Regulation (EC) No 3586/93 of 27 December 1993 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 326/42 Official Journal of the European Communities 28 . 12. 93 COMMISSION REGULATION (EC) No 3586/93 of 27 December 1993 fixing the sluice-gate prices and levies for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the price of the quantity of feed grain required for the production of fowls does not vary by 3 % or more from that used for this quarter ; whereas the sluice-gate prices fixed by Regulation (EEC) No 2708/93 should accordingly be maintained unchanged until 31 March 1994 for these products ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1 574/93 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since a new sluice-gate price is to be fixed for certain products ; changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poul ­ trymeat (3), as last amended by Regulation (EEC) No 3714/92 (4) ; Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries (6), as last amended by Regulation (EEC) No 1028/93 (7), and (EEC) No 715/90 (8) on the arrange ­ ments applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States), as last amended by Regulation (EEC) No 444/92 (9), special import arrangements were intro ­ duced involving a reduction to 50 % in levies within the framework of fixed amounts or annual quotas, in parti ­ cular for certain poultrymeat products ; Whereas, since the sluice-gate prices and levies for poul ­ trymeat were, by Commission Regulation (EEC) No 2708/93 (*), last fixed for the period 1 October to 31 December 1993 , they must be fixed anew for the period 1 January to 31 March 1994 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 July to 30 November 1993 ; Whereas, when the sluice-gate prices applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; Whereas Council Regulation (EEC) No 3833/90 of 20 December 1 990 applying generalized tariff preferences for 1991 in respect of certain agricultural products origi ­ nating in developing countries ( 10), as last amended by Regulation (EEC) No 1028/93, partially or totally suspends Common Tariff duties, in particular on certain poultrymeat products ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community ("), no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas the price of the quantity of feed grain required for the production of poultry other than fowls varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 January to 31 March 1994 ; (') OJ No L 282, 1 . 11 . 1975, p . 77. (2) OJ No L 152, 24. 6. 1993, p . 1 . (J) OJ No L 282, 1 . 11 . 1975, p . 84. (6) OJ No L 370, 31 . 12. 1990 , p . 121 . O OJ No L 108 , 1 . 5 . 1993, p . 1 . H OJ No L 84, 30. 3 . 1990, p . 85 . 0 OJ No L 52, 27. 2 . 1992, p . 7 . ( I0) OJ No L 370, 31 . 12 . 1990 , p . 86. (") OJ No L 263, 19 . 9 . 1991 , p . 1 . (4) OJ No L 378, 23 . 12. 1992, p. 23 . 0 OJ No L 245, 1 . 10 . 1993 , p . 121 . 28 . 12. 93 Official Journal of the European Communities No L 326/43 Whereas Council Regulations (EEC) No 518/92 ('), as amended by Regulation (EEC) No 2233/93 (2), (EEC) No 519/92 (J), as amended by Regulation (EEC) No 2234/93 (4), and (EEC) No 520/92 (*), as amended by Regulation (EEC) No 2235/93 (6) of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovak Republic, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EEC) No 2699/93 (7), as amended by Regulation (EC) No 3549/93 (8), lays down detailed rules for applying the arrangements provided for in these agreements as regards poultrymeat ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2777/75 in respect of the products specified in Article 1 ( 1 ) of that Regulation and the sluice-gate prices provided for in Article 7 of that Regulation in respect of the like products shall be fixed in the Annex. 2. However, for products falling within CN codes 0207 31 , 0207 39 90, 0207 50 , 0210 90 71 , 0210 90 79 , 1501 00 90, 1602 31 , 1602 39 19 , 1602 39 30 and 1 602 39 90, for which the rate of duty has been bound under GATT, the levies shall be limited to the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 56, 29 . 2. 1992, p. 3 . (2) OJ No L 200, 10 . 8 . 1993, p. 3 . 0 OJ No L 56, 29 . 2. 1992, p. 6 . (4) OJ No L 200, 10 . 8 . 1993, p . 4. (Ã  OJ No L 56, 29 . 2. 1992, p . 9 . (6) OJ No L 200, 10 . 8 . 1993, p . 5 . 0 OJ No L 245, 1 . 10 . 1993, p . 88 . (8) OJ No L 324, 24. 12 . 1993, p . 8 . No L 326/44 Official Journal of the European Communities 28 . 12. 93 ANNEX to the Commission Regulation of 27 December 1993 fixing the sluice-gate prices and levies for poultrymeat (') 0 CN code Sluice-gate price Levy Conventional rateof duty % 3 (') 3 0 ECU/ 100 units ECU/ 100 units 22,36 5,30 22,36 5,30 22,36 5,30 22,36 5,30 99,13 17,84 22,36 5,30 ECU/ 100 kg ECU/ 100 kg 77,67 21,38 0 87,54 32,54 113,34 32,96 0 102.87 25,05 0 119,11 34,43 99,57 26,86 0 110.95 30,54 0 120.88 33,28 0 146.96 35,78 (4) 161,09 39,22 0 102,99 38,28 0 125,06 46,48 0 138,96 51,65 0 (4) 161,91 47,09 0 152,83 49,81 00 170,16 49,19 110.95 30,54 0 120,88 33,28 0 146.96 35,78 0 161,09 39,22 0 125.06 46,48 0 138.96 51,6500 161,91 47,090 152,83 49,81 00 170,16 49,19 1 619,10 470,90 1 619,10 470,90 284,32 88,35 O 132.97 36,61 0 91,77 27,53 0 63,54 19,06 0 183.07 50,39 0 171,97 47,34 O 0105 1111 0105 11 19 0105 11 91 0105 11 99 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 ­ 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 1 1 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 31 10 0207 31 90 0207 39 1 1 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 28 . 12. 93 Official Journal of the European Communities No L 326/45 Sluice-gate price ECU/ 100 kg Levy ECU/ 100 kg Conventional rate of duty % 10 CN code 0207 39 25 0207 39 27 0207 39 31 0207 39 33 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71, 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 39 90 0207 41 10 0207 41 1 1 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 1 1 282,38 84,72 63,54 19,06 (4) 308,62 75,14 (4) 177,20 43,1 4 (4) 91,77 27,53 (4) 63,54 19,06 (4) 235,14 57,25 (4) 110,22 26,84 (4) 198,40 48,30 (4) 282,38 84,72 (4) 63,54 1 9,06 (4) 320,94 104,60 (2)(4) 284,32 88,35 (2) (4) 152,86 56,82 168,11 54,79 (2)(4) 187,18 54,11 91,77 27,53 (2)(4) 63,54 19,06 (2) (4) 229,25 74,72 (2) (4) 183,07 50,39 (2)(4) 221,60 72,22 (2)(4) 171,97 47,34 (2)(4) 194,53 67,41 (2)(4) 282,38 84,72 63,54 19,06 (4) 162.37 48,71 284,32 88,35 (4) 132,97 36,61 (4) 91,77 27,53 (4) 63,54 19,06 (4) 183,07 50,39 (4) 171,97 47,34 (4) 282.38 84,72 (4) 63,54 19,06 O 308,62 75,14 (4) 177,20 43,14 (4) 91,77 27,53 (4) 63,54 19,06 (4) 235,14 57,25 (4) 110,22 26,84 (4) 198,40 48,30 (4) 282,38 84,72 (4) 63,54 19,06 320,94 1 04,60 (2)(4) No L 326/46 Official Journal of the European Communities 28 . 12. 93 CN code 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0207 50 10 0207 50 90 0209 00 90 0210 90 71 0210 90 79 1501 00 90 1602 31 11 1602 31 19 1602 31 30 1602 31 90 1602 39 11 1602 39 19 1602 39 30 1602 39 90 Sluice-gate price Levy ECU/ 100 kg ECU/ 100 kg 284,32 88,35 (2) (4) 152,86 56,82 168,11 54,79 (2) (") 187.18 54,11 91,77 27,53 (2) (4) 63,54 19,06 (2) (4) 229,25 74,72 (2) (4) 183,07 50,39 (2)(4) 221,60 72,22 (2)(4) 171,97 47,34 (2)(4) 194,53 67,41 (2)(4) 282,38 84,72 63,54 1 9,06 (4) 1 619,10 470,90 162,37 48,71 141.19 42,36 1 619,10 470,90 162,37 48,71 169,43 50,83 293,92 71,56 310,62 93,19 169,43 50,83 98,83 29,65 279,50 88,02 310,62 93,19 169,43 50,83 98,83 29,65 Conventional rate of duty % 3 0 10 3 10 18 17 17 17 17 17 17 17 (') The levy on products covered by CN codes 0207, 1602 31 and 1602 39 originating in the ACP countries and listed in Article 6 of Regulation (EEC) No 715/90 is reduced by 50 % within the limits of the quotas referred to in that Regulation . (2) The levy on such products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (') The Common Customs Tariff duties on these products originating in the developing countries and listed in Regulation (EEC) No 3833/90 are suspended and no levy is to be collected. (4) Products falling within this code, imported from Poland, Hungary, the Czech Republic and the Slovak Republic under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 2699/93 have been presented, are subject to the levies set out in the Annex to that Regulation . 0 No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.